On October 16, 1915, in the district court of Hughes county, Continental Gin Company sued N.V. Bilby on his past-due promissory note for $526.58, and to foreclose a chattel mortgage of even date therewith *Page 317 
executed by said Bilby to secure the payment of the note. Thereafter defendant moved to strike the petition from the files for certain reasons set forth in his motion. On the same day the demurrer was overruled, to wit, December 13, 1915, although defendant elected to stand on his demurrer, the court set the cause down for trial on December 31, 1915.
Defendant brings the case here, and assigns that the court erred in overuling his demurrer. The demurrer was general, and an examination of the petition shows the demurrer is frivolous, and the appeal should be dismissed.
It is so ordered.